Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 29,
2011, among Cell Therapeutics, Inc., a Washington corporation (the “Company”),
and each purchaser identified on the signature pages hereto, including Rodman
and Renshaw, LLC (“Rodman”), which is also acting as placement agent for the
Company (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement filed pursuant to the Securities
Act (as defined below), the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, (i) shares of Preferred Stock (as defined below), and (ii) Warrants (as
defined below), in each case as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designation (as defined herein) and
(b) the following terms have the meanings set forth in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j) of this
Agreement.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person (as such terms are used in and construed under Rule 405 of the Securities
Act). With respect to a Purchaser, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

“Articles of Incorporation” means the Company’s Amended and Restated Articles of
Incorporation, as amended from time to time.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Certificate of Designation” means the Articles of Amendment to the Articles of
Incorporation filed by the Company with the Secretary of State of the State of
Washington on or prior to the Closing Date, in the form of Exhibit A attached
hereto.

 

1



--------------------------------------------------------------------------------

“Closing” means the closing of the purchase and sale of the Securities on the
Closing Date pursuant to Section 2.1 of this Agreement.

“Closing Date” means the third (3rd) Trading Day after the date hereof.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, no par value per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof, pursuant to the terms of
such securities, to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Company Counsel” means O’Melveny & Myers LLP.

“Conversion Notice” means the Notice of Conversion in the form of Annex A
attached to the Certificate of Designation.

“EGS” means Ellenoff Grossman & Schole LLP with offices located at 150 East 42nd
Street, New York, New York 10170-0002.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form S-3” shall have the meaning ascribed to such term in Section 3.1(f) of
this Agreement.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) of this
Agreement.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and
(c) the present value of any lease payments in excess of $250,000 due under
leases required to be capitalized in accordance with GAAP.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o) of this Agreement.

 

2



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction (other than, in the case of the
Securities, restrictions provided in the Transaction Documents or as otherwise
agreed or imposed by a Purchaser).

“Material Adverse Effect” means any material adverse effect on (a) the
enforceability of any Transaction Document, (b) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, or (c) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination, other than any such change, effect,
event or circumstance, including, without limitation, any change in the stock
price or trading volume of the Common Stock, that resulted exclusively from
(i) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiaries, (ii) any change that generally affects the
industry in which the Company and its Subsidiaries operate that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(iii) any change arising in connection with earthquakes, hostilities, acts of
war, sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing as of the date hereof, (iv) any action taken by the
Purchaser, its Affiliates or its or their successors and assigns with respect to
the transactions contemplated by this Agreement, (v) the effect of any changes
in applicable laws or accounting rules that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (vi) any change
resulting from compliance with the terms of this Agreement or the consummation
of the transactions contemplated by this Agreement, (vii) any change or effect
arising out of or in connection with the Company undertaking a reverse stock
split of the Common Stock or any announcement thereof, (viii) any change or
effect arising out of or in connection with any determination by, or delay of a
determination by, the U.S. Food and Drug Administration (the “FDA”) or its
European equivalent, or any panel or advisory body empowered or appointed
thereby, with respect to the approval, non-approval or disapproval of any of the
Company’s products, including, without limitation, any notice from the FDA
regarding its decision in response to the Company’s appeal of the FDA’s decision
to not approve Pixuvri for relapsed/refractory aggressive non-Hodgkin’s
lymphoma, or (ix) any change or effect arising out of or in connection with the
issuance by The NASDAQ Stock Market of a delisting notice or any announcement by
the Company thereof.

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m) of this Agreement.

“Per Share Purchase Price” equals $1,000, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to Closing.

 

3



--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means up to 30,000 shares of the Company’s Series 13 Preferred
Stock issued hereunder and having the rights, preferences and privileges set
forth in the Certificate of Designation.

“Proceeding” means any action, claim, suit, investigation or proceeding whether
commenced or threatened.

“Prospectus” means the final prospectus filed for the Registration Statement,
including the documents incorporated by reference in the Registration Statement,
including the documents incorporated by reference in such final prospectus.

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser prior to the execution and delivery
of this Agreement, including the documents incorporated by reference therein.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7 of
this Agreement.

“Registration Statement” means the effective registration statement on Form S-3
(Commission File No. 333-161442) filed by the Company with the Commission
pursuant to the Securities Act for the registration of the Securities, as such
Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 462(b) of the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B of the Securities Act.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) of this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h) of
this Agreement.

“Securities” means the Preferred Stock, the Underlying Shares, the Warrants and
the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act (but shall be deemed to not include the location and/or
reservation of borrowable shares of Common Stock).

“Stated Value” means $1,000 per share of Preferred Stock, subject to increase as
set forth in Section 3(a) of the Certificate of Designation.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Preferred Stock purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a) of
this Agreement.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which (and if) the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex; The NASDAQ Capital Market; The NASDAQ Global Market; The NASDAQ Global
Select Market; the New York Stock Exchange; or the Borsa Italiana S.p.A. (MTA
International).

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants and any other documents or agreements executed and delivered to the
Purchasers in connection with the transactions contemplated hereunder.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock in accordance with the terms of the
Certificate of Designation.

“Washington Counsel” means Karr Tuttle Campbell.

“Warrants” means the Common Stock purchase warrants delivered to the Purchasers
at the Closing on the Closing Date in accordance with Section 2.2(a) of this
Agreement, which warrants shall be exercisable as set forth therein, and have a
term of exercise beginning on the Initial Exercise Date (as defined in the
Warrants) and expire five (5) years and one (1) day after the Initial Issuance
Date, in the form of Exhibit D attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

5



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. At the Closing, upon the terms set forth herein, the Company shall
sell, and the Purchasers shall purchase, in the aggregate, severally and not
jointly, $30,000,000 of Preferred Stock, with each Purchaser purchasing
Preferred Stock with an aggregate Stated Value equal to such Purchaser’s
Subscription Amount, and Warrants as determined pursuant to Section 2.2(a) of
this Agreement at the Per Share Purchase Price. The aggregate number of shares
of Preferred Stock sold hereunder shall be 30,000. Each Purchaser shall deliver
to the Company via wire transfer or certified check immediately available funds
equal to its Subscription Amount and the Company shall deliver to each Purchaser
its respective shares of Preferred Stock and Warrants as determined pursuant to
Section 2.2(a) of this Agreement and the other items set forth in Section 2.2 of
this Agreement deliverable at the Closing on the Closing Date. The Closing shall
occur at 7:00 a.m., San Francisco time, at the offices of O’Melveny & Myers,
LLP, Two Embarcadero Center, 28th Floor, San Francisco, California or such other
time and location as the parties shall mutually agree.

2.2 Deliveries; Closing Conditions.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:

(i) a legal opinion of Company Counsel, substantially in the form of Exhibit B
attached hereto;

(ii) a legal opinion of Washington Counsel, substantially in the form of
Exhibit C attached hereto;

(iii) a certificate evidencing a number of shares of Preferred Stock equal to
such Purchaser’s Subscription Amount divided by the Stated Value, registered in
the name of such Purchaser (such certificate will be issued simultaneously with
the execution and delivery on the date hereof but may be delivered within three
(3) Business Days of the Closing Date); provided, however, that the Company
shall deliver Underlying Shares on the Closing Date to any Purchaser that
delivers to the Company a duly executed Conversion Notice prior to the Closing
Date; and

(iv) a Warrant registered in the name of such Purchaser to purchase up to
approximately 294 shares of Common Stock for each share of Preferred Stock
purchased by such Purchaser (for an aggregate of up to 8,820,000 shares of
Common Stock issuable upon exercise the Warrants to be issued pursuant to this
Agreement), with an exercise price equal to $2.15 per share, subject to
adjustment therein, in the form of Exhibit D attached hereto.

(b) At the Closing, each Purchaser shall deliver or cause to be delivered to the
Company such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company.

 

6



--------------------------------------------------------------------------------

(c) The respective obligations of the Company, on the one hand, and the
Purchasers, on the other hand, hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties contained herein (unless made as of a specified
date therein) of the Company (with respect to the obligations of the Purchasers)
and the Purchasers (with respect to the obligations of the Company);

(ii) all obligations, covenants and agreements of the Company (with respect to
the obligations of the Purchasers) and the Purchasers (with respect to the
obligations of the Company) required to be performed at or prior to the Closing
Date shall have been performed in all material respects;

(iii) the delivery by the Company (with respect to the obligations of the
Purchasers) and the Purchasers (with respect to the obligations of the Company)
of the items set forth in Section 2.2(a) and (b) of this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended on the Company’s principal U.S. Trading Market (and the
Underlying Shares and the Warrant Shares shall be listed for trading thereon)
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, on any U.S. Trading Market.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, which shall qualify any representation or warranty otherwise made
herein to the extent of such disclosure, the Company hereby makes the following
representations and warranties set forth below to each Purchaser as of the date
hereof and as of the Closing Date:

(a) Subsidiaries. All of the direct and indirect subsidiaries
(each, a “Subsidiary”) of the Company are set forth on the Company’s most
recently filed Annual Report on Form 10-K. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, except for such Liens as would not
reasonably be expected to result in a Material Adverse Effect, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities of the Company.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in

 

7



--------------------------------------------------------------------------------

good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification except where the revocation,
limitation or curtailment could not have or reasonably be expected to result in
a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of the Company and no further
corporate consent or action is required to be obtained by the Company, its board
of directors or its shareholders in connection therewith other than in
connection with the Required Approvals. Each Transaction Document has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company, the issuance and sale of the
Securities and the consummation by the Company of the other transactions
contemplated hereby and thereby do not and will not (i) after giving effect to
the Required Approvals, conflict with or violate any provision of the Company’s
or any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) after giving effect to the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject

 

8



--------------------------------------------------------------------------------

to the Required Approvals, conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected,
except in the case of each of clauses (ii) and (iii), such as would not have or
reasonably be expected to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. Except as disclosed in the SEC Reports and
except where the failure to obtain any such consent, waiver, authorization or
order, give any such notice or make any such filing or registration would not
reasonably be expected to result in a Material Adverse Effect, the Company is
not required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person or other entity of
any kind, including, without limitation, any Trading Market or Commissione
Nazionale per le Societa e la Borsa (“CONSOB”) in connection with the execution,
delivery and performance by the Company of the Transaction Documents, except for
the filing of the Certificate of Designation and any filings required to be made
under applicable federal and state securities laws and the listing applications
with respect to the listing of the Underlying Shares and the Warrant Shares
required pursuant to Section 4.9 (collectively, the “Required Approvals”).

(f) Issuance of the Securities. The Preferred Stock and the Warrants are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The
Underlying Shares are duly authorized and, when issued in accordance with the
terms of the Preferred Stock, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The Warrant
Shares are duly authorized and, when issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock the shares of Common Stock issuable upon conversion of
the Preferred Stock and upon exercise of the Warrants. The Securities are being
issued pursuant to the Registration Statement and the issuance of the Securities
has been registered by the Company pursuant to the Securities Act. The Company
has prepared and filed with the Commission in accordance with the provisions of
the Securities Act the Registration Statement. The Registration Statement is
effective pursuant to the Securities Act and available for the issuance of the
Securities thereunder and the Company has not received any written notice that
the Commission has issued or intends to issue a stop-order or other order with
respect to the Registration Statement or the Prospectus or that the Commission
otherwise has (i) suspended or withdrawn the effectiveness of the Registration
Statement or (ii) issued any order preventing or suspending the use of the
Prospectus, in either case, either temporarily or permanently or intends or has
threatened in writing to do so. The “Plan of Distribution” section of the
Registration Statement permits the issuance of the Securities hereunder. Upon
receipt of the Preferred Stock and the Warrants and upon respective conversion
of the Preferred Stock and exercise of the Warrants, the Underlying Shares and
the Warrant Shares, the Purchasers will have good

 

9



--------------------------------------------------------------------------------

and marketable title to such Securities and the Underlying Shares and the
Warrant Shares will be immediately freely tradable on each Trading Market. At
the time the Registration Statement and any amendments thereto became effective,
at the date of this Agreement and at each deemed effective date thereof pursuant
to Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and on the Closing
Date, complied and will comply in all material respects with the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company meets all of the requirements for the use of a
registration statement on Form S-3 (“Form S-3”) pursuant to the Securities Act
for the offering and sale of the Securities contemplated by this Agreement, and
the Commission has not notified the Company of any objection to the use of the
form of the Registration Statement pursuant to Rule 401(g)(1) of the Securities
Act. The Registration Statement, as of its effective date, meets the
requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At
the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Securities Act) relating to any of the
Securities, the Company was not and is not an Ineligible Issuer (as defined in
Rule 405 of the Securities Act). The Company (i) has not distributed any
offering material in connection with the offering and sale of any of the
Securities and (ii) until no Purchaser holds any of the Securities, shall not
distribute any offering material in connection with the offering and sale of any
of the Securities to, or by, the Purchasers, in each case, other than the
Registration Statement, the Prospectus, the Prospectus Supplement or any
amendment or supplement thereto required pursuant to applicable law or Section 4
and the Transaction Documents. In accordance with Rule 5110(b)(7)(C)(i) of the
Financial Industry Regulatory Authority, Inc.’s Manual, the offering of the
Securities has been registered with the Commission on Form S-3 pursuant to the
Securities Act pursuant to the standards for Form S-3 in effect prior to
October 21, 1992, and the Securities are being offered pursuant to Rule 415 of
the Securities Act.

(g) Capitalization. Except as disclosed in the SEC Reports, the Company has not
issued any capital stock since its most recently filed periodic report pursuant
to the Exchange Act, other than pursuant to the exercise of employee stock
options pursuant to the Company’s stock option plans, the issuance of shares of
Common Stock to employees, directors and consultants pursuant to the Company’s
equity incentive plans, and pursuant to the conversion or exercise of Common
Stock Equivalents outstanding as of the date of the most recently filed periodic
report pursuant to the Exchange Act. No Person has any right of first refusal,
preemptive right, right of participation or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as a result
of the purchase and sale of the Securities and for various outstanding series of
convertible debt, options and warrants described in the SEC Reports, and except
for the Rodman Warrants (as defined below) and Trout Warrants (as defined
below),

 

10



--------------------------------------------------------------------------------

there are no outstanding series of convertible stock, options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers, and other than pursuant to warrants, if any, to be issued
to (i) Rodman in connection with the transactions contemplated by this Agreement
(the “Rodman Warrants”) and (ii) Trout Capital LLC (“Trout Capital”) in
connection with the transactions contemplated by this Agreement (the “Trout
Warrants”)), and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. Other than the Required Approvals, no further
approval or authorization of any shareholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Securities.
Except as disclosed in the SEC Reports or as contemplated by this Agreement or
as otherwise agreed by a Purchaser, there are no shareholder agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s shareholders.

(h) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it pursuant to the Securities Act and
the Exchange Act, including, without limitation, pursuant to Section 13(a) or
15(d) thereof, for the two (2) years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Prospectus and the
Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to it, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports, together with
the related notes and schedules thereto, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission and all other applicable rules and regulations with respect thereto
as in effect at the time of filing. Such financial

 

11



--------------------------------------------------------------------------------

statements, together with the related notes and schedules, have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Except as
disclosed in the SEC Reports, since the date of the latest audited financial
statements included within the SEC Reports, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, and (iv) the Company has not issued any equity securities to any
officer, director or Affiliate except pursuant to existing Company equity
incentive and incentive compensation plans. Except for the issuance of the
Securities contemplated by this Agreement and the issuance of the Rodman
Warrants and Trout Warrants, or as set forth in the SEC Reports and the
Prospectus, or as otherwise disclosed to the Purchasers, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one (1) Business Day prior to the date that
this representation is made.

(j) Litigation. Except as disclosed in the SEC Reports, and other than any
inquiries and/or requests for additional information by CONSOB from time to time
in connection with the Company’s press releases, there is no Proceeding pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) would, if there were
an unfavorable decision, reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in the SEC Reports, neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. Except as disclosed in
the SEC Reports, there has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or

 

12



--------------------------------------------------------------------------------

other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary pursuant to the Exchange Act or the Securities
Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which would reasonably be expected to result in a Material Adverse Effect. The
Company and its Subsidiaries believe that their relationships with their
employees are good. No executive officer, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l) Compliance. Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except as disclosed herein and except in each
case as would not reasonably be expected to have a Material Adverse Effect.

(m) Regulatory Permits. Except as disclosed in the SEC Reports, (i) the Company
and the Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits would not have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and (ii) neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any Material
Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens which do not materially affect the value of such property and do not
materially interfere with the use

 

13



--------------------------------------------------------------------------------

made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties or for taxes
that are being contested in good faith and by appropriate proceedings, and
except for Liens which would not reasonably be expected to result in a Material
Adverse Effect. Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights currently employed by
them in connection with the business currently operated by them that are
necessary for use in the conduct of their respective businesses as described in
the SEC Reports, except where the failure to so have would not reasonably be
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received any
written notice that any of the Intellectual Property Rights used by the Company
or any Subsidiary violates or infringes upon the rights of any Person, except
for such as would not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights of the Company or any Subsidiaries.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. To the Company’s knowledge, such insurance
contracts are accurate and complete. Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost, except for such renewals or failures to obtain
similar coverage from similar insurers as would not reasonably be expected to
have a Material Adverse Effect.

(q) Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors) that is required to be disclosed and is not disclosed, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, other than for (i) payment of salary, consulting
fees or financial advisory fees for services rendered, (ii) reimbursement for
expenses incurred on behalf of the Company

 

14



--------------------------------------------------------------------------------

and (iii) other employee benefits, including restricted stock programs and stock
option agreements under any stock option plan of the Company.

(r) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

(s) Certain Fees. Other than to Rodman and Trout Capital or as specifically set
forth in the Prospectus Supplement, no brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section 3.1(s) that may be due to Rodman or Trout Capital in connection
with the transactions contemplated by the Transaction Documents.

(t) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act.

(u) Registration Rights. No Person has any right to cause the Company to effect
the registration pursuant to the Securities Act of any securities of the
Company, which rights will interfere with the transactions contemplated
hereunder.

(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the Commission
is currently contemplating terminating such registration. Except as disclosed in
the SEC Reports, the Company has not, in the twelve (12) months preceding the
date hereof, received notice from any Trading Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Except as disclosed in the SEC Reports, the Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (other than with
respect to that certain Shareholder Rights Agreement dated as of December 28,
2009, between the Company and Computershare Trust Company, N.A., a federally
chartered trust company as Rights Agent) (including any distribution under a
rights agreement), or other similar anti-takeover provision pursuant to the
Articles of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations

 

15



--------------------------------------------------------------------------------

or exercising their rights pursuant to the Transaction Documents, including
without limitation, as a result of the Company’s issuance of the Securities and
the Purchasers’ ownership of the Securities.

(x) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that the Company
believes constitutes or might constitute material, non-public information which
is not otherwise disclosed in the Prospectus Supplement. The Company understands
and confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. All disclosure provided to
the Purchasers regarding the Company, its business and the transactions
contemplated hereby furnished by or on behalf of the Company and at its
direction with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 of this Agreement.

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement,
neither the Company, nor any of its Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to be integrated with prior
offerings by the Company in a manner that would require shareholder approval
pursuant to the rules of any Trading Market on which any of the securities of
the Company are listed or designated. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of any Trading Market.

(z) Indebtedness. The SEC Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness disclosed to
the Purchasers except for any such default that would not have or reasonably be
expected to result in a Material Adverse Effect.

(aa) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
and except as disclosed in the SEC Reports, the Company and each Subsidiary have
filed (or requested valid extensions thereof) all necessary federal, state and
foreign income and franchise tax returns (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and have
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of a tax deficiency which has been asserted or threatened against the Company or
any Subsidiary.

 

16



--------------------------------------------------------------------------------

(bb) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(cc) Accountants. Prior to its merger with Marcum LLP, Stonefield Josephson,
Inc. (i) to the knowledge of the Company, was an independent public accountant
as required by the Exchange Act and was an independent registered public
accounting firm within the meaning of the Sarbanes-Oxley Act of 2002, as
amended, as required by the rules of the Public Company Accounting Oversight
Board and (ii) expressed its opinion with respect to the audited financial
statements and related schedules for fiscal years 2008 and 2009 included in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2010.
Marcum LLP (1) to the knowledge of the Company, is an independent public
accountant as required by the Exchange Act and is an independent registered
public accounting firm within the meaning of the Sarbanes-Oxley Act of 2002, as
amended, as required by the rules of the Public Company Accounting Oversight
Board and (2) expressed its opinion with respect to the audited financial
statements and related schedules for fiscal year 2010 included in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2010.

(dd) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(ee) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 3.2(e) of this Agreement, which shall control), it is understood and
acknowledged by the Company (i) that none of the Purchasers have been asked to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term, (ii) that past or future open market or other transactions by any
Purchaser, including Short Sales, and specifically including, without

 

17



--------------------------------------------------------------------------------

limitation, Short Sales or “derivative” transactions, before or after the
closing of this or future transactions, may negatively impact the market price
of the Company’s publicly-traded securities, (iii) that any Purchaser, and
counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iv) that each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(A) one or more Purchasers may engage in hedging activities at various times
during the period that the Securities are outstanding, and (B) such hedging
activities (if any) could reduce the value of the existing shareholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Transaction Documents.

(ff) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to Rodman and Trout Capital in connection with the placement
of the Securities.

(gg) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the Securities Act.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the execution
and delivery of this Agreement on the date first above written in this Agreement
to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

18



--------------------------------------------------------------------------------

(b) No Intent to Take Over. Such Purchaser has no present actual intent to seek
to effect, or to assist others in effecting, a hostile acquisition of the
Company.

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants for cash it will be an institutional “accredited investor” as defined
under Regulation D under the Securities Act and/or meets the definition of
“qualified institutional buyer” as defined in Rule 144A(a)(1) under the
Securities Act, and is not an entity formed for the sole purpose of acquiring
the Securities. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser has had access to such
information as it deemed necessary in order to conduct any due diligence it has
determined it wants to do in connection with the purchase and sale of the
Securities and its decision to participate in such purchase and sale. Such
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.
Such Purchaser understands that nothing in the Agreement or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Such Purchaser
acknowledges that it must rely on legal, tax and investment advisors of its own
choosing in connection with its purchase of the Securities.

(e) Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first learned of the specific
purchase and sale transaction being effected pursuant to this Agreement and
ending immediately prior to the execution and delivery hereof. Notwithstanding
the foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representation set forth above shall only apply
with respect to the portion of assets managed by the portfolio manager that made
the investment decision to purchase the Securities covered by this Agreement.
Other than to other Persons party to this Agreement and to its counsel, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with the transaction expressly contemplated by this Agreement
(including the existence and terms of this transaction). Notwithstanding the
foregoing, for avoidance of doubt, nothing contained herein shall constitute a
representation or warranty, or preclude any actions, with respect to the
identification of the availability of, or securing of, available shares to
borrow in order to effect Short Sales or similar transactions in the future.

 

19



--------------------------------------------------------------------------------

(f) No Government Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities purchased hereunder.

(g) Beneficial Ownership. Immediately prior to executing this Agreement, the
Purchaser, together with its Affiliates, does not beneficially own any shares of
Common Stock or other voting securities of the Company. Immediately following
such Purchaser’s purchase of Securities hereunder, such Purchaser, together with
its Affiliates, will not beneficially own more than 4.99% of the Common Stock.
For purposes hereof, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Warrant Shares. If all or any portion of a Warrant is exercised at a time
when there is an effective registration statement to cover the issuance or
resale of the Warrant Shares or if the Warrant is exercised via cashless
exercise, the Warrant Shares issued pursuant to any such exercise shall be
issued free of all legends. If at any time following the date hereof the
Registration Statement (or any subsequent registration statement registering the
Warrant Shares) is not effective or is not otherwise available for the sale or
resale of the Warrant Shares, the Company shall immediately notify the holders
of the Warrants in writing that such registration statement is not then
effective and thereafter shall promptly notify such holders when the
registration statement is effective again and available for the sale or resale
of the Warrant Shares. The Company shall use commercially reasonable best
efforts to keep a registration statement (including the Registration Statement)
registering the issuance or resale of the Warrant Shares effective during the
term of the Warrants.

4.2 Furnishing of Information. Until the earlier of the time that (i) no
Purchaser owns Securities or (ii) the Warrants have expired, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act even if the Company
is not then subject to the reporting requirements of the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
pursuant to the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination other than in connection with a Fundamental Transaction (as defined
in the Warrants) in which the Company is not the surviving entity or in which
all of the capital stock of the Company is acquired by an unaffiliated and
unrelated Person. As long as any Purchaser owns Securities, if the Company is
not required to file reports pursuant to the Exchange Act other than in
connection with a Fundamental Transaction in which the Company is not the
surviving entity or in which all of the capital stock of the Company is acquired
by an unaffiliated and unrelated Person, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c)(1) of the
Securities Act such information as is required for the Purchasers to sell the
Securities under Rule 144 of the Securities Act. The Company further covenants
that it will take such further action as any holder of Securities may reasonably

 

20



--------------------------------------------------------------------------------

request, to the extent required from time to time to enable such Person to sell
such Securities without registration pursuant to the Securities Act within the
requirements of the exemption provided by Rule 144 of the Securities Act. The
Company represents and warrants that it is in material compliance with all of
the requirements (including, without limitation, the reporting, submission and
posting requirements) of Rule 144(c)(1) of the Securities Act and Rule 405 of
Regulation S-T, each as in effect and amended as of the date hereof.

4.3 Integration. After this transaction, the Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities such that the rules of the Trading Market
would require shareholder approval of this transaction prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

4.4 Securities Laws Disclosure; Publicity. The Company shall (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
simultaneously with the execution and delivery hereof (the “Press Release”), and
(b) by 5:30 p.m. (New York City time) on the fourth (4th) Trading Day following
the date hereof, file a Current Report on Form 8-K disclosing the material terms
of the transactions contemplated hereby and including the Transaction Documents
as exhibits thereto. From and after the issuance of the Press Release, no
Purchaser shall be in possession of any material, non-public information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors or employees that is not disclosed in the Press Release. The
Company and each Purchaser shall consult with each other in issuing any other
press releases with respect to the transactions contemplated hereby, and, except
as may be required by law, neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or any
Trading Market, without the prior written consent of such Purchaser, except
(i) as required by federal securities law in connection with the Prospectus
Supplement or the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (ii) to the extent such disclosure is
required by law or any Trading Market regulations, in which case the Company
shall provide the Purchasers with prior notice of such disclosure permitted
under this subclause (ii).

4.5 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. Notwithstanding the foregoing
(but subject to the terms of any such written agreement), to the extent the
Company delivers any material, non-public information to a Purchaser without
such Purchaser’s consent, the Company

 

21



--------------------------------------------------------------------------------

hereby covenants and agrees that such Purchaser shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

4.6 Use of Proceeds. The Company will use the proceeds from the offering as
described in the Prospectus Supplement.

4.7 Indemnification of Purchasers. Subject to the provisions of this
Section 4.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any shareholder of
the Company who is not an Affiliate of such Purchaser or any governmental or
regulatory agency, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a material breach of
such Purchaser’s representations, warranties or covenants of the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such shareholder or any material violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (i) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed or (ii) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.

 

22



--------------------------------------------------------------------------------

4.8 Reservation and Registration of Common Stock. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for the purpose of enabling the Company to issue all of the
Underlying Shares and the Warrant Shares.

4.9 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on a Trading
Market, and the Company shall list all of the Underlying Shares and the Warrant
Shares on each of The NASDAQ Capital Market and the Borsa Italiana S.p.A. (MTA
International) no later than the Closing Date. The Company further agrees that
if the Company applies to have the Common Stock traded on any other Trading
Market, it will include in such application all of the Underlying Shares and the
Warrant Shares and will take such other action as is necessary to cause all of
the Underlying Shares and the Warrant Shares to be listed on such other Trading
Market as promptly as possible. The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market, other than in connection with a Fundamental Transaction (as defined in
the Warrants) in which the Company is not the surviving entity or in which all
of the capital stock of the Company is acquired by an unaffiliated and unrelated
Person, and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of such Trading Market.

4.10 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
this Agreement unless the same consideration is also offered to all of the
parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of the Securities or otherwise.

4.11 Certain Transactions and Confidentiality After The Date Hereof.
Notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release to be issued simultaneously with the
execution and delivery hereof as described in Section 4.4 of this Agreement,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to such initial press
release as described in Section 4.4 of this Agreement and (iii) no Purchaser
shall have any duty of confidentiality to the Company or its Subsidiaries after
the issuance of such press initial release as described in Section 4.4 of this
Agreement. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

23



--------------------------------------------------------------------------------

4.12 [Reserved.]

4.13 Additional Issuance of Securities. The Company agrees that for the period
commencing on the date hereof and ending on the thirtieth (30th) day after the
date hereof, neither the Company nor any of its Subsidiaries shall, without the
prior consent of the Purchasers, (i) directly or indirectly, issue, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any share of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the Act (other than a Registration
Statement on Form S-8) with respect to any of the foregoing, or (ii) enter into
any swap or any other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; provided, however, that nothing in the
foregoing clauses (i) and (ii) shall be construed as limiting the Company’s
ability to negotiate and/or otherwise prepare to consummate a transaction
following the expiration of the restricted period so long as such transaction is
not publicly announced prior to the expiration of the restricted period. The
provisions of this Section 4.13 shall not apply to (A) the Securities to be
issued and sold hereunder or issuable upon conversion or exercise of the
Securities, (B) issuances of shares of Common Stock upon the exercise of the
Rodman Warrants and/or the Trout Warrants, (C) issuances of shares of Common
Stock issuable upon conversion or exchange of currently outstanding convertible
notes, (D) issuances of shares of Common Stock upon the exercise of currently
outstanding warrants or amendments to the warrant agreements related thereto,
(E) granting options or other securities under the Company’s incentive
compensation plans existing on the date hereof or issuances of shares of Common
Stock issuable in connection with outstanding awards thereunder as of the date
hereof, (F) issuances of shares of Common Stock issuable pursuant to agreements
in effect as of the date hereof or amendments related thereto, (G) issuances of
shares of Common Stock in connection with strategic acquisitions, or
(H) issuances of shares of Common Stock subject to shareholder approval;
provided, however, that in the case of clauses (C) and (D) above, no shares of
Common Stock shall be issued as a result of an amendment to such securities
after the date hereof and prior to the expiration of the restricted period.

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before July 11,
2011 through no fault of such Purchaser; provided, however, that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company

 

24



--------------------------------------------------------------------------------

shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules; provided that the foregoing shall not have any effect on any
agreements that a Purchaser has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by such Purchaser in the Company.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the holders of at least a majority of the Preferred Stock or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities; provided such
Purchaser provides prior written notice to the Company and such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchasers.”

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of,

 

25



--------------------------------------------------------------------------------

nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 4.7 of this Agreement.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

5.10 Survival. The representations, warranties and covenants contained herein
shall survive the Closing and the delivery of the Preferred Stock and Warrants
and for a period of one (1) year thereafter.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to

 

26



--------------------------------------------------------------------------------

achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity or bond, if requested. The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance pursuant to the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

5.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through EGS.
EGS does not represent any of the Purchasers or Trout Capital and only
represents Rodman. The Company has elected to provide all Purchasers with the
same terms and Transaction Documents

 

27



--------------------------------------------------------------------------------

for the convenience of the Company and not because it was required or requested
to do so by any of the Purchasers.

5.17 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing pursuant to the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.18 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.19 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

(Signature Pages Follow)

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CELL THERAPEUTICS, INC.         Address for Notice:

 

 

James A. Bianco, M.D.

Chief Executive Officer

     

 

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

Facsimile: (206) 272-4302

Attention: Louis A. Bianco

     

 

With a copy to (which shall not

constitute notice):

 

O’Melveny & Myers, LLP

Two Embarcadero Center

28th Floor

San Francisco, California 94111

Facsimile: (415) 984-8701

Attn: C. Brophy Christensen, Esq.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

PURCHASER SIGNATURE PAGES FOLLOW]

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:                                          
                                         
                                         
                                                    

Signature of Authorized Signatory of Purchaser:
                                         
                                         
                                               

Name of Authorized Signatory:                                          
                                         
                                                                           

Title of Authorized Signatory:                                          
                                         
                                                                             

Email Address of Purchaser:                                          
                                         
                                                                               

Fax Number of Purchaser:                                          
                                         
                                         
                                         

Address for Notice of Purchaser:

 

                                                            
                                                      

 

                                                                           
                                      

 

                                                            
                                                      

Telephone:                                                                
                                                          

Facsimile:                                                                
                                                            

Attention:                                                                
                                                            

With a copy to (which shall not constitute notice):

 

                                                            
                                                      

 

                                                                           
                                      

 

                                                            
                                                      

Telephone:                                                                
                                                          

Facsimile:                                                                
                                                            

Attention:                                                                
                                                            

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

                                                            
                                                      

 

                                                                           
                                      

 

                                                            
                                                      

Telephone:                                                                
                                                          

Facsimile:                                          
                                                                                

Attention:                                                                
                                                            

Subscription Amount:                                          
                                                                        

Shares of Preferred Stock:                                          
                                                                

Warrant Shares:                                          
                                         
                                       

EIN Number:                                          
                                         
                                                               

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATION

(See attached.)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF COMPANY COUNSEL

(See attached.)



--------------------------------------------------------------------------------

EXHIBIT C

OPINION OF WASHINGTON COUNSEL

(See attached.)



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF WARRANT

(See attached.)